McDONALD, Presiding Judge.
The offense is robbery by assault; the punishment, enhanced in accordance with Article 63, Vernon’s Ann.P.C. by two prior convictions for felony offenses less than capital, was imposed by the Court at life imprisonment in the Texas Department of Corrections.
The record reveals that sentence was pronounced on May 18, 1965, and that appellant gave notice of appeal on that date. On July 28, 1965, the trial judge granted an extension for filing a statement of facts, such extension to expire on October 14, 1965. No further action was taken until October 20, 1965, when the trial judge ordered the time for filing a statement of facts extended until December 14, 1965. A statement of facts was actually filed in the trial court on December 3, 1965, and this statement is not approved by the trial judge.
The action of the trial court on October 20, 1965, was ineffective to extend the time for filing a statement of facts because it was ordered and filed after the previous extension period had expired on October 14, 1965.
Article 759a, Vernon’s Ann.C.C.P., provides that an appellant shall file a statement of facts within ninety days after giving notice of appeal, or within such extended period of time which may be granted by the trial judge, and that the approval by the trial judge of the statement of facts, after the ninety day period, shall be sufficient proof that the time for filing was properly extended. No such presumption applies in this case, as there is no approval by the trial court.
The statement of facts is therefore not before this Court. Malek v. State, Tex. Cr.App., 385 S.W.2d 389; Hoskins v. State, Tex.Gr.App., 373 S.W.2d 248. There are no formal bills of exception, and nothing is presented for review.
The judgment is affirmed.